SCHEDULE 14C (RULE 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X]Preliminary Information Statement []Definitive Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) VANITY EVENTS HOLDING, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials []check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 VANITY EVENTS HOLDING, INC. 118 Front Street Brookings, South Dakota57006 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY Brookings, South Dakota *, 2011 This information statement (“Information Statement”) has been mailed on or about *, 2011 to the stockholders of record on July 26, 2011 (the “Record Date”) of Vanity Events Holding, Inc., a Delaware corporation (the "Company") in connection with certain actions taken by written consent by a majority of the stockholders of the Company, dated as of July 26, 2011. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) the proposals shall not be taken until at least *, 2011, 20 days after the mailing of this Information Statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. By Order of the Board of Directors, /s/ Lloyd Lapidus Lloyd Lapidus Chairman of the Board 2 VANITY EVENTS HOLDING, INC. 118 Front Street Brookings, South Dakota57006 INFORMATION STATEMENT GENERAL INFORMATION Vanity Events Holding, Inc. (the “Company”) is a Delaware corporation with its principal executive offices located at 118 Front Street, Brookings, South Dakota. The Company’s telephone number is (605) 692-8226. This Information Statement is being sent to the Company’s stockholders (the “Stockholders”) by the board of directors (the “Board of Directors”) to notify them about certain actions that the holders of a majority of the Company’s outstanding voting capital stock have taken by written consent, in lieu of a special meeting of the Stockholders. The action was taken on July 26, 2011, and will be effective on a date that is at least 20days after the mailing of this Information Statement. On June 27, 2011, the Board of Directors of the Company approved the above-mentioned action and authorized submission of the matter for the approval of the Stockholders. The Stockholders approved the action by written consent in lieu of a meeting on July 26, 2011, in accordance with the Delaware General Corporation Law. Accordingly, neither your vote nor your consent is required and neither is being solicited in connection with the approval of the action. July 26, 2011 is the record date (the “Record Date”) for the determination of Stockholders who are entitled to receive this Information Statement. This Information Statement has been filed with the Securities and Exchange Commission (the “SEC”) and is being furnished pursuant to Section14 of the Exchange Act to the Stockholders of the Company to notify such Stockholders of the following: On July 26, 2011, a majority of the voting capital stock of the Company took action in lieu of a special meeting of Stockholders authorizing the Company to enter into a rescission agreement, a copy of which is annexed hereto as AppendixA (the “Rescission Agreement”) of the share exchange agreement, dated December 31, 2010 (the “Exchange Agreement”), by and among the Company, Shogun Energy, Inc., Shawn Knapp, the principal shareholder of Shogun (“Mr. Knapp”), and the other shareholders of Shogun (the “Shogun Shareholders” and collectively with Mr. Knapp, the “Shareholders”) for the purpose of rescinding the transactions contemplated by the Exchange Agreement, and upon closing (the “Closing Date”), the Exchange Agreement will be rescinded and all obligations of any party arising from such Exchange Agreement, shall, in all respects, be deemed to be null and void and of no further force and effect (the “Rescission”).Following the closing of the Merger, no party to the Exchange Agreement shall have any further obligations of any nature whatsoever with respect to the other parties pursuant to or arising from the Exchange Agreement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to the Stockholders. This Information Statement will serve as written notice to Stockholders pursuant to the Corporation Law of the State of Delaware. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. 3 ABOUT THE INFORMATION STATEMENT WHAT IS THE PURPOSE OF THE INFORMATION STATEMENT? This Information Statement is being furnished to you pursuant to Section14 of the Exchange Act to notify the Company’s Stockholders as of the close of business on the Record Date of a corporate action taken by a majority of the Company’s Stockholders. Stockholders holding a majority of the Company’s outstanding voting capital stock have voted in favor of the Rescission as outlined in this Information Statement, which action will be effective on a date that is at least 20days after the mailing of this Information Statement. WHO IS ENTITLED TO NOTICE? Each outstanding share of the Company’s voting securities on the close of business on the Record Date is entitled to notice of each matter voted on by the Stockholders. Stockholders as of the close of business on the Record Date that held the authority to cast votes in excess of fifty percent (50%) of the Company’s outstanding voting power have voted in favor of the Rescission. Under the DGCL, stockholder approval may be taken by obtaining the written consent and approval of more than 50% of the holders of voting stock in lieu of a meeting of the Stockholders. . WHAT CONSTITUTES THE VOTING SHARES OF THE COMPANY? The voting power entitled to vote on the Rescission consists of the vote of the holders of a majority of the Company’s voting securities as of the Record Date. As of the Record Date, the Company’s voting securities consisted of 67,628,695 shares of Common Stock, 500,000 shares of SeriesA preferred stock, par value $0.001 per share (the “SeriesA Preferred Stock”) and 75,000 shares of Series B preferred stock, par value $0.001 per share (the “Series B Preferred Stock”). Each share of SeriesA Preferred Stock is entitled to 1,604 votes per share on matters submitted to the Stockholders.Each share of SeriesB Preferred Stock is entitled to 1,000 votes per share on matters submitted to the Stockholders. WHAT CORPORATE MATTERS DID THE STOCKHOLDERS VOTE FOR, AND HOW DID THEY VOTE? Stockholders holding a majority of our outstanding voting securities have voted in favor of the following proposal: 1. TO AUTHORIZE THE RESCISSION OF THE EXCHANGE AGREEMENT WITH SHOGUN ENERGY, INC. WHAT VOTE IS REQUIRED TO APPROVE THE RESECISSION? No further vote is required for approval of the Rescission. 4 OUTSTANDING VOTING SECURITIES As of the Record Date, the Company’s authorized capital consisted of 400,000,000 shares of capital stock, 350,000,000 of which are authorized as common stock, par value $0.001 per share (the “Common Stock”) and 50,000,000 of which are authorized as preferred stock, par value $0.001 per share (the “Preferred Stock”). As of the Record Date, 67,628,695 and 575,000 shares of Common Stock and Preferred Stock were issued and outstanding, respectively. Of the575,000 shares of Preferred Stock outstanding, 500,000 shares are designated as SeriesA Preferred Stock and 75,000 are designated as Series B Preferred Stock.All such shares of SeriesA Preferred Stock and Series B Preferred Stock are issued and outstanding. The shares of SeriesA Preferred Stock and Series B Preferred Stock are convertible into shares of the Company’s Common Stock. Each share of outstanding Common Stock is entitled to one vote on matters submitted to the Stockholders. Each share of SeriesA Preferred Stock is entitled to 1,604 votes per share on matters submitted to the Stockholders.Each share of SeriesB Preferred Stock is entitled to 1,000 votes per share on matters submitted to the Stockholders. The following shareholders voted in favor of the Rescission: Name Number of Votes Shawn Knapp (1) Thalia Woods Management, Inc. (2) TOTAL Represents 400,000 shares of the Company’s SeriesA Preferred Stock. Each share of SeriesB Preferred Stock is entitled to 1,604 votes per share on matters submitted to the Stockholders. Represents 75,000 shares of the Company’s SeriesB Preferred Stock. Each share of SeriesB Preferred Stock is entitled to 1,000 votes per share on matters submitted to the Stockholders. Pursuant to Rule14c-2 under the Exchange Act, the proposals will not be adopted until a date at least 20days after the date on which this Information Statement has been mailed to the Stockholders. The Company anticipates that the actions contemplated herein will be effected on or about the close of business on or about *, 2011. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement will serve as written notice to stockholders pursuant to the laws of the State of Delaware. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our common stock as of July 26, 2011 and as adjusted to reflect the sale of our common stock offered by this in, by (a)each person who is known by us to beneficially own 5% or more of our common stock, (b)each of our directors and executive officers, and (c)all of our directors and executive officers as a group. Name of Beneficial Owner (1) Common Stock Beneficially Owned Percentage of Common Stock (2) Lloyd Lapidus 0 * Shawn Knapp (3) % Darrick Wika (4) % John Carmichael 0 * Ronald Cosman * Gregory Pippo 0 * Nick Morf 0 * All Executive Officers and Directors as a group (6 people) 5% Shareholders Thalia Woods Management, Inc. (5) (*) - Less than 1%. Except as otherwise below, the address of each beneficial owner is c/o Shogun Energy, Inc., 118 Front Street, Brookings, South Dakota 57006. Applicable percentage ownership is based on 67,628,695 shares of common stock outstanding as of July 26, 2011, together with securities exercisable or convertible into shares of common stock within 60 days of July 26, 2011, for each stockholder.Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.Shares of common stock that are currently exercisable or exercisable within 60 days of July 26, 2011, are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. In connection with the Exchange Agreement, Mr. Knapp received 400,000 shares of series A preferred stock of Vanity.Each shares of series A preferred stock is entitled to 1,604 votes per share and is convertible into 1,604 shares of Vanity’s common stock.Upon filing an amendment to the Company’s certificate of incorporation to increase the number of shares of authorized common stock so that there is an adequate amount of shares of authorized common stock for issuance upon conversion of the series A preferred stock, the shares of series A preferred stock will be automatically converted into an aggregate of 641,600,000 shares of the Company’s common stock. In connection with the Exchange Agreement, Mr. Wika received 6,570 shares of series A preferred stock of Vanity.Each shares of series A preferred stock is entitled to 1,604 votes per share and is convertible into 1,604 shares of Vanity’s common stock.Upon filing an amendment to the Company’s certificate of incorporation to increase the number of shares of authorized common stock so that there is an adequate amount of shares of authorized common stock for issuance upon conversion of the series A preferred stock, the shares of series A preferred stock will be automatically converted into an aggregate of 10,538,280 shares of the Company’s common stock. Each share of Series B Preferred Stock held by Thalia Woods Management, Inc. is entitled to 1,000 votes per share which voting right shall be non-dilutive for a period of one year from the date of issuanceand is initially convertible at any time into shares of the Company’s common stock at a conversion price equal to $0.002 per share or an aggregate of 37,500,000 shares of the Company’s common stock. Michael Brodsky has sole voting and dispositive power over the shares held by Thalia Woods Management, Inc. 6 Summary Term Sheet for Proposal No.1 On December 31, 2010, the Company entered into the Exchange Agreement by and among the Company, Shogun and the Shareholders. Pursuant to the terms of the Exchange Agreement, the Shareholders exchanged an aggregate of 100% of the issued and outstanding shares of capital stock of Shogun in exchange for 500,000 shares of the Company’s series A preferred stock (the “Exchange”). The closing of the transactions contemplated by theExchange Agreement took place on December 31, 2010. On June 30, 2011 the Company, Shogun, Mr. Knapp, Mrs. Knapp and the Shareholders entered into the Rescission Agreement pursuant to which, upon closing (the “Closing Date”), the Exchange Agreement will be rescinded any and all obligations of any party arising from such Exchange Agreement, shall, in all respects, be deemed to be null and void and of no further force and effect.Furthermore, upon closing, no party to the Exchange Agreement shall have any further obligations of any nature whatsoever with respect to the other parties pursuant to or arising from the Exchange Agreement. On the Closing Date, the Company and Shogun will enter into a non-exclusive distributorship agreement, pursuant to which Shogun will grant Vanity a non-exclusive right to distribute or sell Shogun’s products in the United States for a period of 12 months from the Closing Date.Furthermore, on the Closing Date, the Company and Mr. Knapp will enter into a consulting agreement, pursuant to which Mr. Knapp shall provide certain consulting services to Vanity for a period of 6 months from the Closing Date.In addition, on the Closing Date, Mr. Knapp and Mrs. Knapp will executed a general release in favor of Vanity. Reason for the Transaction After careful review, the Company determined that the capital requirements and time to market for the products and services of Shogun were greater than had been previously expected.The Rescission relieves the Company of further capital investment in the Shogun business and will allow the Company to streamline its business operations and operate under a more efficient business model on a going forward basis. Conditions to Closing of the Rescission Agreement The closing of the transactions contemplated by the Rescission Agreement is subject to approval from the Company’s shareholders. Risks We did not seek or receive a valuation of Shogun or a fairness opinion with respect to the Rescission since we are only unwinding the transactions contemplated by the Exchange Agreement. Although management believes the value to be received by the Company is fair relative to the value of Shogun, there is no independent evidence of such value. In the event the Company is unable to be successful under its new business model, it is likely that the Company will have to cease operations and your entire investment will be lost. Absence of Dissenters’ Rights of Appraisals Under the applicable provisions of the Delaware General Corporation Law, the Company’s stockholders will have no rights in connection with the proposed sale of the Subsidiaries to seek appraisal for the fair value of their shares of common stock. For a more detailed discussion please see “Proposal No.1 – Approval of the Rescission” located on page 8. 7 PROPOSAL NO. 1 APPROVAL OF THE RESCISSION Proposed Transaction On June 30, 2011 the Company, Shogun, Mr. Knapp, Mrs. Knapp and the Shareholders entered into the Rescission Agreement pursuant to which, upon closing, the Exchange Agreement will be rescinded any and all obligations of any party arising from such Exchange Agreement, shall, in all respects, be deemed to be null and void and of no further force and effect.Furthermore, upon closing, no party to the Exchange Agreement shall have any further obligations of any nature whatsoever with respect to the other parties pursuant to or arising from the Exchange Agreement. On the Closing Date, the Company and Shogun will enter into a non-exclusive distributorship agreement, pursuant to which Shogun will grant Vanity a non-exclusive right to distribute or sell Shogun’s products in the United States for a period of 12 months from the Closing Date.Furthermore, on the Closing Date, the Company and Mr. Knapp will enter into a consulting agreement, pursuant to which Mr. Knapp shall provide certain consulting services to Vanity for a period of 6 months from the Closing Date.In addition, on the Closing Date, Mr. Knapp and Mrs. Knapp will executed a general release in favor of Vanity. Background of the Transaction On December 31, 2010, the Company entered into the Exchange Agreement by and among the Company, Shogun and the ShareholdersPursuant to the terms of the Exchange Agreement, the Shareholders exchanged an aggregate of 100% of the issued and outstanding shares of capital stock of Shogun in exchange for 500,000 shares of the Company’s series A preferred stock (the “Exchange”). The closing of the transactions contemplated by theExchange Agreement took place on December 31, 2010. On June 30, 2011 the Company, Shogun, Mr. Knapp, Mrs. Knapp and the Shareholders entered into the Rescission Agreement) pursuant to which, upon closing, the Exchange Agreement will be rescinded any and all obligations of any party arising from such Exchange Agreement, shall, in all respects, be deemed to be null and void and of no further force and effect.Furthermore, upon closing, no party to the Exchange Agreement shall have any further obligations of any nature whatsoever with respect to the other parties pursuant to or arising from the Exchange Agreement. Business of the Company Shogun Energy, Inc. Overview Shogun’s goal is to produce a premium line of energy drinks that are unique and appealing to all demographics, which adds to the allure of its product and the value of its brand. Shogun operates with the four warrior attributes in mind: loyalty to our customers; honor and pride in ourselves to produce an excellent product; confidence to promote our energy drink; and determination to toil long hours in order to perfect our product. Currently, Shogun’s only product is the Shogun Energy® drink which is available in both regular and sugar-free varieties.Shogun packages its Shogun Energy® drinks in 8.4-ounce and/or 16-ounce aluminum cans. Manufacture and Distribution Shogun does not directly manufacture our Shogun Energy® drink, but instead outsource the manufacturing process to third party bottlers and contract packers. Shogun has a working relationship with Ball Corp., which manufactures the cans for the Shogun Energy® drink.Shogun purchases its cans from Ball Corp. on an as-needed basis and the cans are then stored at Ball Corp., free of charge until Shogun is ready to have them shipped to our bottler. 8 Shogun purchases flavors, supplements, cans, and other ingredients for its Shogun Energy® drink from its suppliers, which are delivered to its various third party bottlers and co-packers. The third party bottlers or packers add filtered water and/or other ingredients and supplements for the manufacture and packaging of Shogun Energy® drink product into Shogun-approved containers in accordance with its formula. Shogun is generally responsible for arranging for the purchase of and delivery to its third party bottlers and co-packers of the containers in which our beverage products are packaged. Distribution Agreements Distribution levels vary by product and geographic location. Shogun continually seeks to expand distribution of our products by entering into agreements with regional bottlers or other direct store delivery distributors with established sales, marketing and distribution organizations. Many of our bottlers and distributors are affiliated with and manufacture and/or distribute other energy drink related products. In many cases, such products compete directly with our Shogun Energy® beverage. Shogun has already developed a relationship with nine beverage distributors throughout South Dakota and North Dakota, and has begun extensive negotiations with distributors in the Denver area, Omaha, Minneapolis/St. Paul, and throughout the entire states of Montana, and Wyoming.Shogun has relationships with distributors such as Budweiser, Miller, Coors, Core-mark, Candy and Tobacco distributors, vending companies and private individual distributors. Shogun does not have any long term agreements with its distributors and it enters into arrangements with them on an as-needed basis. Plant Sorb LLC Exclusive License and Distribution Agreement On May 24, 2011, the Company entered into a non-exclusive license agreement (the “Original Agreement”) with Planet Sorb LLC (“Sorbco”) pursuant to which the Company will have the non-exclusive right and license to (i) market, sell, distribute and otherwise deal in commerce with certain Sorbco products in the United States through any media and (ii) use Sorbco’s trademark.The Agreementhad an initial term commencing on the date of the Agreement and ending on May 31, 2011, and continued on a month-to-month basis thereafter unless terminated by either party on not less than thirty (30) days’ notice prior to the end of the initial term or any month-to-month extension. On July 13, 2011, the Company entered into an exclusive license and distribution agreement (the “New Agreement”) with Sorbco pursuant to which the Company will have the exclusive right and license to (i) market, sell, distribute and otherwise deal in commerce with the Sorbco products in the United States through any media and (ii) use Sorbco’s trademark.The New Agreement shall have an initial term ending on July 13, 2011, and shall continue on successive one-year terms thereafter unless terminated by either party for cause.For purposes of the Sorbco Agreement, “cause”is defined as the Company not exceeding a threshold of five hundred thousand dollars ($500,000.00) of retail revenues through sales of Sorbco products during the initial term of the Sorbco Agreement. Reasons for the Transaction After careful review, the Company determined that the capital requirements and time to market for the products and services of Shogun were greater than had been previously expected.The Rescission relieves the Company of further capital investment in the Shogun business and will allow the Company to streamline its business operations and operate under a more efficient business model on a going forward basis. Conditions to Closing of the Rescission Agreement The closing of the transactions contemplated by the Rescission Agreement is subject to approval from the Company’s shareholders. 9 Risks We did not seek or receive a valuation of Shogun or a fairness opinion with respect to the Rescission since we are only unwinding the transactions contemplated by the Exchange Agreement. Although management believes the value to be received by the Company is fair relative to the value of Shogun, there is no independent evidence of such value. In the event the Company is unable to be successful under its new business model, it is likely that the Company will have to cease operations and your entire investment will be lost. Interest of Related Parties in the Rescission Shawn Knapp, a director of the Company, was the former chief executive officer, sole director and majority owner of the outstanding capital stock of Shogun.Darrick Wika, a director of the Company, was an employee and shareholder of Shogun. Upon consummation of the Rescission, the officers of Shogun will be the following: Shawn Knapp and John Carmichael Under the By-laws of Shogun, Shogun is required to have at least one Board member.Upon consummation of the Rescission, the Board members are anticipated to be Shawn Knapp and John Carmichael. Shawn Knapp will be the Board member until the next shareholders meeting.Due to the number of shares owned by Mr. Knapp, he will be able to either elect the current Board member or their designees to the Board. Accounting Treatment Under generally accepted accounting principles, we will reflect the results of operations of Shogun as a spinoff of assets. Federal Income Tax Consequence The proposed Rescission should have no direct income tax consequences to the Company stockholders. The proposed Rescission will be reported by the Company as aspinoff of assets for federal income tax purposes in the fiscal year ending December31, 2011. The proposed Rescission will be a taxable transaction for United States federal income tax purposes. Accordingly, the Company will recognize a gain or loss with respect to the proposed sale of Shogun in an amount equal to the difference between the amount of the consideration received for Shogun over the adjusted tax basis in Shogun. Regulatory Approvals No United States Federal or state regulatory requirements must be complied with or approvals obtained as a condition of the proposed Rescission other than federal securities laws. Absence of Dissenters’ Rights of Appraisals Under the applicable provisions of the Delaware General Corporation Law, the Company’s stockholders will have no rights in connection with the proposed sale of the Subsidiaries to seek appraisal for the fair value of their shares of common stock. 10 PRO FORMA FINANCIAL INFORMATION The following Pro Forma Consolidated Balance Sheet as of March 31, 2011, and the Pro Forma Condensed Statements of Operations for three month period ended March 31, 2011, and for the year ended December 31, 2010, have been prepared to reflect the disposition transaction and the adjustments described in the accompanying notes. The pro forma financial information is based on the historical consolidated financial statements of Vanity Events Holding, Inc. (the “Registrant") and its Subsidiaries (collectively, the "Company") and should be read in conjunction with the notes and management's assumptions with respect thereto. The Pro Forma Consolidated Balance Sheet was prepared as if the disposition transaction occurred on March 31, 2011. The Pro Forma Consolidated Statements of Operation for the three-month period ended March 31, 2011, and for the year ended December 31, 2010, were prepared assuming the disposition transaction occurred on the first day of the period presented. The pro forma financial information is unaudited and not necessarily indicative of the consolidated results which actually would have occurred if the disposition transaction had been consummated at the beginning of the periods presented, nor does it purport to represent the future financial position and results of operations for future periods. Historical Shogun Consolidated Energy, Inc. March 31, March 31, Pro Forma Adjustments Balance Sheet Assets Current assets: Cash and cash equivalents $ $ ) $ - Accounts receivable, net of allowance for doubtful accounts ) - Inventory ) - Other current assets ) Receivable from related party ) - Total current assets ) Property and equipment, net ) - Total assets $ $ ) $ Liabilities and deficiency in stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ ) (2
